internal_revenue_service department of the treasury number release date index number 2601-dollar_figure washington dc person to contact telephone number refer reply to cc psi b09-plr-131753-02 date date legend decedent will trust spouse date date date date date date year trustee trustee corporate trustee son daughter plr-131753-02 grandchild grandchild grandchild grandchild grandchild grandchild daughter’s husband dollar_figurex dollar_figurey dollar_figurez dear this is in response to your letter dated date requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a proposed modification of a_trust the facts submitted and representations made are as follows decedent executed his will on date and executed codicils to the will on date date date and date article eighth of the will created trust and provided that the trust shall receive the residue of decedent’s estate the current co-trustees of the trust are trustee trustee and corporate trustee article eighth section seven provides that the beneficiaries of trust shall have no right to sell transfer assign mortgage or in any other manner alienate or encumber all or any part of their respective beneficial_interest in trust article eighth section nine provides that should spouse be in need of money for her proper maintenance and support or to meet any emergency or emergencies of decedent’s children then the trustees in their discretion may pay to or for the benefit of spouse such sums as may be necessary or desirable from the trust principal or income plr-131753-02 article eighth section ten provides that upon the death of spouse the trustees shall distribute dollar_figurex each to son daughter grandchild grandchild grandchild grandchild grandchild and grandchild if any of them shall be under the age of thirty-five years as to such persons the trustees shall distribute the sum to them when they obtain the age of thirty-five years the distribution to any of the named persons shall lapse and the amount remain a part of the corpus of trust as to any of them that die prior to reaching the age of thirty-five years article eighth section eleven provides that upon the death of spouse after the distribution of corpus provided in section ten the trustees shall distribute the income from the balance of the trust as follows one-half to son one-half to daughter until they reach the age of sixty-five years when son reaches sixty-five years he shall receive one-fourth of the income and one-eighth shall go to grandchild and one-eighth to grandchild if either grandchild or grandchild shall die then the income shall go to the survivor when daughter shall reach the age of sixty-five years she shall receive one-fourth of the income and one-sixteenth shall go to each of the following grandchild grandchild grandchild and grandchild if any of the last four named beneficiaries shall die the income shall be divided equally among the survivors of them article eighth section twelve subsection a provides that upon the death of son one-half of corpus shall be distributed in equal shares to grandchild and grandchild each to receive his or her share on reaching the age of thirty-five years if either of them shall die prior to reaching the age of thirty-five years or prior to the time either would be entitled to distribution the sum shall go to the survivor of them article eighth section twelve subsection b provides that upon the death of daughter one-half of the corpus shall be distributed in equal shares to grandchild grandchild grandchild and grandchild each to receive his or her share on reaching the age of thirty-five years if any of them shall die prior to reaching the age of thirty-five years or prior to the time either would be entitled to distribution the sum shall go to the survivor or survivors of them however daughter’s share is subject_to article eighth section which provides for daughter’s husband specifically section thirteen provides that if daughter should die and daughter’s husband shall survive her trustees shall pay daughter’s husband dollar_figurey per year for a period of five years article eighth section twelve subsection c provides that should either of decedent’s children die prior to the death of spouse then the share of the deceased child shall be distributed upon spouse’s death to his or her living children on reaching the age of thirty-five years and the income prior to their distribution of corpus shall be distributed to the grandchildren in the same ratio as they would receive the corpus plr-131753-02 article eighth section fourteen provides that if at any time the trustees in their discretion determine that any member or members of decedent’s family is in need of financial assistance because of illness accident calamity or other hardship then the trustees may pay over to or for the benefit of the person or persons the amount of money the trustees believe necessary and advisable to alleviate the condition the payment may be made either from corpus with or without a deduction from the share that might otherwise go to the recipient or as an advance upon the recipient’s share of the net_income or otherwise as the trustees shall decide article eighth section sixteen provides that unless sooner terminated in accordance with other provisions each trust created under the will shall terminate twenty-one years after the death of the last survivor of spouse and decedent’s issue living at the time of decedent’s death article eighth section seventeen provides that trust shall terminate upon the death of the last to die of son and daughter or in the event of their death prior to their children attaining the age of thirty-five years the last of decedent’s grandchildren to reach the age of thirty-five whichever event occurs first as each beneficiary reaches the age of thirty-five his or her share in this instance shall be severed from the remaining trust and distributed accordingly the codicil to the will dated date provides that upon decedent’s death grandchild is to be given the sum of dollar_figurez his interest in trust or any other monies as listed in the will are to be spread between the remaining three children of daughter the codicil to the will dated date provides that grandchild will receive one- half of her share as listed in the will the remaining one-half of grandchild 6's share will go to her daughter trust was irrevocable as of the date of decedent’s death on date a date prior to date it has been represented that no additions actual or constructive have been made to trust spouse died in year the trustees intend to have the trust modified to provide that the trust may be held administered and distributed so that the trustees will pay to the current income beneficiaries the greater of the following all of the net_income of the trust or a unitrust_amount ranging between three percent and five percent per annum which percentage amount the trustees may establish in their discretion and change within that range on a year-by-year basis the trustees have requested a ruling that the trust will not lose its grandfathered status as a_trust that is exempt from the gst tax plr-131753-02 sec_2601 imposes a tax on each generation-skipping_transfer made by a transfer to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26 b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date in this case trust is considered to be irrevocable on date because neither sec_2038 nor sec_2042 apply sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer trustees are currently required to distribute the income from trust to the income beneficiaries named in article eighth section eleven of the will after the proposed modification of trust the trustees will pay to the income beneficiaries the greater of the following all of the net_income of the trust or a unitrust_amount ranging between three percent and five percent per annum the trustees will have the discretionary authority to change on a yearly basis the unitrust_amount within the three percent to five percent range in this case the proposed modification of trust will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification plr-131753-02 further the modification of trust will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we rule that the proposed modification to the trust will not subject the trust to the generation-skipping_transfer_tax except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code specifically we express no opinion on the federal income and gift_tax consequences of the modification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan james f hogan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
